MEMORANDUM OPINION

                                           No. 04-10-00917-CR

                                     IN RE Larry Montoya CANTU

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: February 2, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 23, 2010, relator Larry Montoya Cantu filed a petition for writ of

mandamus. Relator asserts he filed a writ of habeas corpus in the trial court in which he

complains he has never been “personally magistrated.” To the extent relator seeks a writ from

this court ordering that relator be released, the writ is denied. To the extent relator’s complaint is

that the trial court has failed to rule on his writ of habeas corpus, counsel has been appointed to

represent relator in the criminal proceeding pending in the trial court for which he is currently

confined. A criminal defendant is not entitled to hybrid representation. See Robinson v. State,

240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim.


1
  This proceeding arises out of Cause No. 2010-CR-9404, styled State of Texas v. Larry Montoya Cantu, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melissa Skinner presiding. However, at the
time the petition was filed, the Honorable Sharon Macrae was the presiding judge of the 290th Judicial District
Court, Bexar County, Texas.
                                                                                     04-10-00917-CR


App. 1995). A trial court has no legal duty to rule on pro se motions or petitions filed with

regard to a criminal proceeding in which the defendant is represented by counsel. See Robinson,
240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule

on relator’s pro se motions filed in the criminal proceeding pending in the trial court.

Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-